UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7068


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DESMOND WARD, a/k/a David A. King,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:96-cr-00029-GCM-2)


Submitted:    October 20, 2009              Decided:   October 26, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Desmond Ward, Appellant Pro Se.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Desmond     Ward    appeals       the           district      court’s      order

granting his motion for a sentence reduction under 18 U.S.C.

§ 3582(c)(2) (2006) and lowering his sentence from 235 months to

188 months of imprisonment.              We have reviewed the record and

find   no   reversible       error.     Contrary             to   Ward’s     arguments     on

appeal,     he    is   not   entitled    to        a    further         reduction    in   his

sentence. See United States v. Dunphy, 551 F.3d 247, 257 (4th

Cir.),    cert.    denied,    129     S.Ct.    2401          (2009).      Accordingly,     we

affirm    for    the   reasons   stated       by       the    district      court.     United

States v. Ward, No. 3:96-cr-00029-GCM-2 (W.D.N.C. May 27, 2009).

We   dispense     with   oral    argument      because            the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                                    AFFIRMED




                                          2